Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
	Response to Amendment
Applicant's arguments filed January 25, 2021, have been fully considered but they are not deemed to be persuasive.

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    181
    192
    media_image1.png
    Greyscale
 
Pilot hub	seal	Piston plate	thrust bearing	Cover

Applicant argues that the pilot hub of Sekiguchi is not in connected with the cover and piston plate, as there is a gap between the cover and pilot hub (15), and the pilot hub is connected to cylindrical portion 19 (which it is only through the piston plate 18). The examiner disagrees. The pilot hub 15 is connected to the piston plate (18) by a seal and to the cover (7) by a thrust bearing (not a gap, see above). The broadest reasonable interpretation of “connect” (see discussion under claim interpretation, below) would include the above connections between the pilot hub and both the cover and piston plate.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channels that extends from a radially innermost surface of the pilot hub to a chamber (claim 29-31, as they extend from a radially inner surface of the pilot hub, but not to the radially innermost surface, see objection to the specification and 112a rejection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 154 (paragraph 15) and 164, 166, 132, 128, 158 and 160 (paragraph 16).    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following: the specification states “hub 118 includes at least one channel 152 extending from radially innermost surface 154 of hub 118 to chamber 134” (paragraph 15), which is wrong, as it is not the innermost surface. The hub 118 has a radially innermost surface (annular surface concentric to the axis AR), connected by a chamfer to a radial surface, which is connected by another chamfer to a second radially inner surface, which is connected by a third chamfer to a third radially inner surface (see below). The channel 152 is connected to the second radially inner surface and the channel 168 is connected to the third chamfer (see below). Appropriate correction is required. 
radially extending surface of the pilot hub
[AltContent: arrow][AltContent: arrow][AltContent: arrow]outer diameter of pilot hub 		radial surface of the cover 			 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    163
    238
    media_image2.png
    Greyscale

[AltContent: connector]
radially innermost surface 	 second radially inner surface	third radially inner surface
 	radial surface			third chamfer

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of “connected” in “a piston plate connected to the cover” and “the pilot hub is further connected to the cover” (e.g. claim 11 line 4 and 9, respectively) is interacts with, with or without being through another 
One of ordinary skill in the art of pistons mounted in cylinders would understand that there is a gap between the piston 144 and the cover (104, forming a part of the cylinder for the piston plate), which is sealed by the seal 148. The purpose of the gap is to prevent the piston plate and the cover from touching, which would create more friction and possible damage to either the cover or piston plate or both.

Claim 16 and claim 12 have similar limitations. The difference is that the splines of claim 16 are on the pilot hub (i.e. not limited to being on the outer diameter), whereas in claim 12 they are on the outer diameter of the pilot hub. This must mean that the staking connection is the connection between the outer diameter of the pilot hub and the inner portion of the seal plate (claim 11 line 7-9), but the spline connection is not limited to being such.

Claim Rejections - 35 USC § 112
Claims 1-2, 4, 6-7, 14, 22-24 and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 “the pilot hub includes an outer diameter in direct contact with both an inner-axial surface of the cover and a radial surface of the cover” (line 11-13), which is wrong. The outer diameter of the pilot hub is in direct contact with the inner-axial surface of the cover; but is not in contact with the radial surface of cover (see above). Instead, the radial surface of cover is in direct contact with a radially extending surface of the pilot hub, which is not a “diameter” of the pilot hub. The examiner would suggest that this outer diameter and radial extending surface could be identified as an outer portion; which would also overcome the 112b (see below).
Claim 29 claims “the pilot hub includes at least one channel that extends from a radially innermost surface of the pilot hub to a chamber” (line 10-12, claims 30 and 31 has similar limitations), which is wrong, since neither of the channels extend from the radially innermost surface of the pilot hub (see objection to the specification and drawings). 
Claims not mentioned have the same problems as the claims they depend from.

Claims 1-2, 4, 6-7, 22-24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1 line 14 “an outer diameter of the pilot hub” is confusing, since there is another “outer diameter of the pilot hub” (line 11-12).
Claims not mentioned are indefinite, since they depend from claim 1.

Double Patenting
Applicant is advised that should claim 7 be found allowable, respective claims 28, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
Claims 11, 12, 16 and 25 are rejected under 35 U.S.C. 102 (a1, a2) as being anticipated by Sekiguchi (9556944). Sekiguchi discloses a torque converter comprising . 
Sekiguchi discloses that the spline connection includes splines located on the outer diameter of the pilot hub (claim 12, part of claim 16), engaged with the seal plate (rest of claim 16) and splines on the inner portion of the seal plate (claim 25).

Claim 13 is rejected under 35 U.S.C. 102 (a1, a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sekiguchi (9556944). Sekiguchi discloses all the limitations of claim 13, including that the spline connection includes teeth on the inner portion of the seal plate. Inherently, these teeth have a same shape, which match identical grooves between splines in the pilot hub, so as to be able to slip the seal plate on and off the pilot hub in any orientation between the seal plate and pilot hub. 
If not, official notice is taken that it is well known to make a spline connection between an inner portion of a seal plate and an outer portion of a pilot hub, with teeth of the seal plate having a same shape, which match identical grooves between splines in the pilot hub, for the purpose of being able to slip the seal plate on and off the pilot hub in any orientation between the seal plate and pilot hub. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the teeth of the inner portion of the seal plate, with a same shape, which match identical grooves .

	Conclusion
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4, 6, 22-24, 26-27 and 29-31 might be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) (and 112 (a); specifically of claim 1), set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sayre et al (2016 0017971) refers to a pilot hub (74) connected to a piston plate (38), a seal plate (46) and a cover (12), where an outer “diameter” of the pilot hub is in direct contact with both an inner-axial surface of the cover and a radial surface of the cover and has channels extending between a radially inner surface (similar to the instant application, e.g. fig 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745